LOGO [g58536101.jpg]

 

Exhibit 10.2

SEPARATION AGREEMENT

This Separation Agreement (this “Agreement”) is made and entered into as of the
“Effective Date,” defined in Section 11, by and between Nathan Hubbard (the
“Employee”) and Live Nation Worldwide, Inc. (together with all of its past,
present and future parents (including, without limitation, Live Nation
Entertainment, Inc.), subsidiaries and affiliates and their employees, officers,
directors, agents, insurers and legal counsel, the “Company”). In consideration
of Employee’s engagement with the Company, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

1. TERMINATION OF EMPLOYMENT. Employee is employed by the Company pursuant to
that certain Employment Agreement by and between Employee and the Company,
originally dated effective February 1, 2007, as most recently amended by that
certain Second Amendment dated as of January 1, 2011 (the “Employment
Agreement”). The parties hereby agree that (a) Employee’s employment and the
Employment Agreement are each terminated as of August 13, 2013 (the “Termination
Date”) and that the Employment Agreement is void and of no further effect
immediately, except that Sections 4-6, 12 and 13 of the Employment Agreement
shall survive the termination of the Employment Agreement, (b) that Employee has
been paid all amounts owed under the Employment Agreement and all amounts earned
through the termination of his employment, and (c) this Agreement constitutes
the entire agreement between Employee and the Company, including, without
limitation, with respect to any payments which may otherwise have been owed to
Employee upon any such termination and the treatment of Employee’s outstanding
equity awards. Employee hereby resigns effective as of the Termination Date from
any and all positions as an employee, officer or director of the Company.

2. COMPENSATION.

On the first business day that falls on or immediately after the Effective Date,
the Company will pay to Employee an amount equal to: (i) five months’ base
salary, at the rate in effect as of August 1, 2013; and (ii) one hundered
percent (100%) of the 2013 target bonus, all less applicable withholding, in a
single lump sum.

Employee also (a) expressly waives his right to any bonus compensation
whatsoever, whether under the terminated Employment Agreement or otherwise; and
(b) acknowledges that he does not have any remaining accrued vacation.

3. TREATMENT OF OUTSTANDING EQUITY AWARDS. On the first business day that falls
on or immediately after the Effective Date, all outstanding unvested options and
restricted stock of Live Nation Entertainment, Inc. previously granted to
Employee shall become be fully vested, except for the 120,000 Performance
Objective Shares with a vesting date of March 31, 2014 (the “Performance
Shares”) and the 61,100 options granted July 15, 2011 that have not previously
vested. For the avoidance of doubt, Employee and the Company agree that the
options and restricted stock that will vest under this Section 3, are set forth
on Exhibit B. The 61,100 options granted July 15, 2011 that have not previously
vested are hereby forfeited by Employee as of the Termination Date. The
Performance Shares shall remain outstanding and shall be eligible to vest in
accordance with their terms, and subject to the terms of Sections 4 and 5.

 

Page 1 of 11



--------------------------------------------------------------------------------

LOGO [g58536101.jpg]

 

4. CONSULTING SERVICES. From the Termination Date through March 31, 2014, unless
earlier terminated pursuant to this Agreement (the “Term”), Employee shall be
available upon the Company’s reasonable request to consult with the Company
regarding ticketing-related products and platforms, ongoing or new
ticketing-related projects or initiatives, and any related services, on an
as-needed basis not to exceed 10% of the time Employee previously provided
services to the Company in the immediately preceding 36-month period (the
“Services”). Employee shall act honestly and in good faith when providing the
Services. Employee’s primary contact with respect to the Services shall be Joe
Berchtold, or such other person(s) as the Company may designate from time to
time. The Company shall not provide Employee with Confidential Information
during the Term. In exchange for the Services and provided that Employee
complies with Section 5, Employee shall be eligible to vest in the Performance
Shares in accordance with their terms. If Employee violates his obligations
under Section 5 of this Agreement, the Company may terminate the consulting
relationship prior to March 31, 2014, and Employee will not be entitled to vest
in the Performance Shares. Vesting of the Performance Shares is consideration
solely for Employee’s performance of his obligations under Sections 4 and 5, and
if any provision of Section 4 or 5 is determined to be void or voidable,
Employee shall not be entitle to vesting of the Performance Shares.

5. CONFLICTS OF INTEREST; NON-COMPETITION. During the Term, Employee shall not
be employed in an entity listed on Exhibit A or any entity otherwise currently
engaged in the ticketing business as that term is understood in the ticketing
industry that replicates the current Ticketmaster model which is based on
contracting for exclusive rights in a venue or competes in secondary ticketing
(“Ticketmaster Competitor”). Further employee shall not launch, nor be employed
by a entity that launches such business during the Term. Employee shall
immediately provide notice to the Company if he begins to perform any services
or engages in any activities prohibited by this Agreement. Employee hereby
represents and warrants that the Services to be provided hereunder will not
result in the use of the confidential and proprietary information of any other
person or company, and that Employee will not use the Company’s confidential and
proprietary information in performing any of Employee’s other contracts for
services or other employment, if any. Employee shall immediately provide notice
to the Company if any of the preceding representations is or becomes inaccurate
or of any breach of any of the preceding warranties. The Company shall have the
right to terminate the Services without any notice period if Employee violates
any provision of this Section 5, and, if Employee was in violation of this
Section 5, failed to notify the Company, and the Performance Shares vested, the
Company shall be entitled to cancel the Performance Shares or be immediately
reimbursed by employee for the value of the Performance Shares as of the greater
of the value of the Performance Shares as of (x) the date the Company notifies
Employee of the violation or (y) March 31, 2014.

 

Page 2 of 11



--------------------------------------------------------------------------------

LOGO [g58536101.jpg]

 

6. INDEPENDENT CONTRACTOR RELATIONSHIP. The economic relationship between
Employee and the Company established during the Term is that of an independent
contractor, and all of the terms and conditions of this Agreement shall be
interpreted in light of that relationship. There is no intention to perpetuate
or create by this Agreement an employer-employee relationship. Accordingly,
Employee is not eligible to participate in any Company welfare or retirement
benefit plan, or for a Company office, office equipment or an assistant,
unemployment insurance, workers’ compensation or any other perquisites provided
from time to time by the Company to its employees, and Employee hereby waives
and releases any right to any such benefits. Employee is solely responsible for,
and will file, on a timely basis, all tax returns and payments required to be
filed with, or made to, any federal, state or local tax authority with respect
to the performance of the Services.

Under no circumstances shall Employee look to the Company as Employee’s
employer, or as a partner, joint-venturer, agent or principal. Employee shall
have no authority to contract for or bind the Company in any manner and shall
not represent himself to be an agent of the Company or otherwise authorized to
act for or on behalf of the Company, unless authorized in writing by Joe
Berchtold or his successor or designee. Consistent with Employee’s status as an
independent contractor, Employee may perform services for or be employed by any
additional persons, firms or companies as Employee sees fit, provided that such
engagement does not interfere with Employee’s obligations to the Company or
create a conflict of interest as described in Section 5 above.

7. EMPLOYEE RESPONSIBLE FOR TAXES AND INDEMNIFICATION. To the extent that
compensation attributable to the Performance Shares is allocable to consulting
services under applicable tax law, Employee shall: (i) accept exclusive
liability for the payment of all taxes, assessments, charges or fees assessed or
levied by any country, government or political subdivision thereof, (a) against
Employee (including, without limitation, all income and self-employment taxes),
(b) on account of the Services provided or work produced hereunder, whether
assessed or levied against Employee or the Company and (c) on account of any
compensation paid or earned, or benefits earned hereunder (if so provided for
herein), as well as payment of all contributions for unemployment insurance or
pensions or annuities or social security payments that are measured by the
wages, salaries or other remuneration paid to Employee; and (ii) reimburse and
indemnify the Company for such taxes, assessments, charges, costs, attorneys’
fees, contributions or penalties which the Company may incur relating to taxes
for compensation paid to Employee pursuant to this Agreement.

8. ASSIGNMENT OF WORK PRODUCT; TITLE.

(a) All work performed, writings, formulas, designs, models, drawings,
photographs, design inventions, other inventions and any information developed,
made, conceived or reduced to practice by Employee, either solely or jointly
with others, during the performance of the Services pursuant to this Agreement
or with the use of information, materials or facilities of the Company received
or used by Employee during the Term (collectively, “Work Product”), shall be
performed by Employee as a “work-made-for-hire” by Employee for and on the
Company’s behalf. The Company shall own all such Work Product throughout the
world, in perpetuity, and may use (or refrain from

 

Page 3 of 11



--------------------------------------------------------------------------------

LOGO [g58536101.jpg]

 

using) the same in any and all media, whether now known or hereafter devised,
without any further payment being due to Employee. If and to the extent it may
be determined that any Work Product was not created by Employee on a
“work-made-for-hire” basis, then Employee assigns to the Company the entire
right, title and interest in and to all such Work Product, including, without
limitation, all copyright, patent, trademark and other intellectual property
rights or interests, and all reversionary rights or interests thereto.

(b) Employee shall: (i) promptly disclose to the Company all Work Product made,
conceived, reduced to practice or authored by Employee in the course of the
performance of this Agreement; and (ii) sign, execute and acknowledge any and
all documents, and perform such acts, as may be necessary, useful or convenient
for the purpose of securing to the Company or its nominees, patent, trademark or
copyright protection throughout the world upon all Work Product. All Work
Product, and any item purchased by Employee pursuant to this Agreement and paid
for by the Company, shall be the exclusive property of the Company, and shall be
delivered to the Company upon termination of this Agreement or on demand by the
Company, whichever is first.

(c) The Company acknowledges and agrees that the nature of Employee’s work is
not such that Employee is anticipated to be creating “Work Product” as
contemplated by this Section 8. However, if and to the extent that, incidental
to the Services, Employee does produce “Work Product,” such Work Product shall
be subject to this Section 8.

9. CONFIDENTIALITY AND NON-DISCLOSURE.

(a) Confidentiality. As used herein, “Confidential Information” shall mean all
of the Company’s confidential, proprietary and trade secret information and
materials, whether in written, oral, electronic or another format including, but
not limited to, the following: (i) information of a confidential, sensitive,
nonpublic or personal nature, including any confidential or proprietary
information the Company receives from a third party subject to a duty of
confidentiality; (ii) trade secrets or proprietary business information,
including, but not limited to, information about products, inventions, know-how,
processes, techniques, samples, models or prototypes, trade secrets, technology,
strategic plans, marketing plans, financial data, research, sales, corporate
records and minutes, identities of suppliers or customer lists or the names,
contact information, background, qualifications, education, experience, resumes,
compensation, job performance or other confidential personnel information about
applicants to or employees of the Company whether contained in a database,
computer software program or other form of electronic media or in any other
format; or (iii) any other proprietary or confidential information, including
but not limited to any materials marked “confidential,” “proprietary” or
similarly marked.

(b) Non-Disclosure. Employee acknowledges that the Confidential Information
comprises valuable trade secrets and proprietary information belonging to the
Company, and includes information provided to him in his prior capacity as an
employee, as well as in his current capacity as a consultant. Therefore,
Employee and those of his employees, agents and affiliates permitted access
hereunder will hold the Confidential Information in confidence and will take all
necessary steps to preserve the

 

Page 4 of 11



--------------------------------------------------------------------------------

LOGO [g58536101.jpg]

 

confidential and proprietary nature of the Confidential Information. Employee
will not use the Confidential Information for any purpose other than the express
purpose for which it was disclosed. Without limiting the foregoing, Employee
will: (i) not disclose any Confidential Information to persons within its
organization who do not have a need to know in order for Employee to provide his
services to the Company; (ii) not disclose any Confidential Information to any
person outside of its organization unless such person has a need to know in
order for Employee to provide its services to the Company; (iii) if reasonably
required by the Company, cause each of his employees, agents and affiliates who
have access to the Confidential Information to sign a non-disclosure agreement,
for the benefit of the Company, containing terms at least as stringent as those
contained in this Agreement, and, in any event, advise all of its employees,
agents and affiliates of the confidential and proprietary nature of the
Confidential Information; and (iv) in all instances, exercise at least the same
degree of care to maintain the secrecy of the Confidential Information as
Employee exercises to protect its own trade secrets, but in no case less than
reasonable care.

(c) Compelled Disclosure. In the event that Employee is required by law or court
order to disclose any of the Confidential Information, Employee shall provide
the Company with prompt written notice of any such requirement so that the
Company may seek a protective order or other appropriate remedy or waive
compliance with the provisions of this Agreement. If, in the absence of a
protective order or other remedy or the receipt of a waiver by the Company,
Employee is nonetheless, in the reasonable opinion of Employee’s counsel,
legally compelled to disclose Confidential Information to any tribunal or else
stand liable for contempt or suffer other censure or penalty, Employee may,
without liability hereunder, disclose to such tribunal only that portion of the
Confidential Information which such counsel advises Employee is legally required
to be disclosed, provided that Employee will cooperate with the Company in
seeking to preserve the confidentiality of the Confidential Information before
such tribunal.

(d) Other Disclosure. The non-disclosure obligations of this Agreement shall not
apply if, but only to the extent that, Employee establishes by documentary
evidence that: (a) the Confidential Information was lawfully known to or
independently developed by Employee prior to its receipt from the Company (but
not including in Employee’s prior role as an employee of the Company); (b) the
Confidential Information is or becomes part of the public domain other than by
the fault or negligence of Employee; or (c) the Confidential Information is
rightfully disclosed to Employee by a third party that is legally free to do so.

(e) Return of Confidential Information. Within five days of receiving a demand
from the Company, Employee will, at the Company’s option, either return or
destroy the Confidential Information and all copies thereof. Upon request,
Employee will certify in writing to the Company that Employee has complied with
the Company’s instructions.

(f) Injunctive Relief. Employee acknowledges that any unauthorized use or
disclosure of Confidential Information will cause the Company great and
irreparable harm that monetary damages alone will not redress. The Company is
entitled to obtain, from any court of competent jurisdiction, immediate
injunctive or other equitable relief to stop or prevent the actual or threatened
unauthorized use or disclosure of any Confidential Information.

 

Page 5 of 11



--------------------------------------------------------------------------------

LOGO [g58536101.jpg]

 

10. NON-SOLICITATION. Employee will not use any Confidential Information to
solicit any customers of the Company or use such information to encourage any
customer to use the facilities or services of any competitor of the Company.
“Customer” shall mean any person who engages the Company to sell on its behalf
as agent, tickets to the public. “Competitor” shall include but not be limited
to any of those companies listed in Section 5 above. Additionally, Employee
agrees that during the term of this Agreement and for a period of one year
following the termination or expiration of this Agreement, Employee will not,
directly or indirectly: (i) solicit or specifically suggest that any current
Company employee to terminate his or her employment with the Company;
(ii) solicit or specifically suggest that any current Company employee or any
former Company employee whose employment terminated within six months of the
termination of Employee’s employment with the Company (each, a “Current or
Former Employee”) to accept employment with any business, person or entity with
which Employee may be associated; or (iii) assist in any way or specifically
suggest that any such business, person or entity from taking any action that
Employee could not take individually under this Section 10, including, without
limitation, identifying any Current or Former Employee as a potential candidate
for employment therewith.

11. EMPLOYEE’S RELEASE OF CLAIMS

Employee acknowledges that he would not be offered the payments and benefits,
including the consulting arrangement, set forth in this Agreement, absent the
following release of claims included in this Section 11.

Employee, on behalf of Employee, Employee’s heirs, executors, administrators,
successors and assigns, hereby unconditionally releases and discharges the
Company and its officers, directors, employees, agents, successors and assigns
(“Company Releasees”) from all claims (including claims for attorneys’ fees and
costs), charges, actions and causes of action, demands, damages and liabilities
of any kind or character, in law or equity, suspected or unsuspected, past or
present, that Employee ever had, may now have, or may later assert against any
of the Company Releasees, arising out of or related to Employee’s prior
employment or termination of such employment with the Company for any reason. To
the fullest extent permitted by law, this release includes, but is not limited
to: (a) claims arising under Title VII of the Civil Rights Act of 1964, as
amended by the Civil Rights Act of 1991, the Age in Discrimination Employment
Act, the Older Workers Benefit Protection Act, the Workers’ Adjustment and
Retraining Notification Act, the ERISA, the Family and Medical Leave Act of
1993, the Americans with Disabilities Act and any amendments thereto, the
California Family Rights Act, the California Fair Employment and Housing Act,
the California Equal Pay Law, the California Confidentiality of Medical
Information, the Equal Pay Act, the Fair Labor Standards Act and any other
federal, state, or local law prohibiting age, race, color, gender, gender
identification, creed, religion, sexual preference/orientation, marital status,
national origin, mental or physical disability, veteran status, or any other
form of unlawful discrimination or claim with respect to or arising out of
Employee’s employment with or termination from the Company for any reason,
including wage claims; (b) claims (whether based on common law or otherwise)
arising out of or related to any contract (whether express or implied);
(c) claims under any federal, state or local

 

Page 6 of 11



--------------------------------------------------------------------------------

LOGO [g58536101.jpg]

 

constitutions, statutes, rules or regulations; (d) claims (whether based in
common law or otherwise) arising out of any kind of tortious conduct (whether
intentional or otherwise) including but not limited to, wrongful termination,
defamation, violation of public policy; and (e) claims included in, related to,
or which could have been included in any presently pending federal, state or
local lawsuit filed by Employee or on Employee’s behalf against any of the
Company Releasees, which Employee agrees to immediately dismiss with prejudice.

This Agreement covers both claims that Employee knows about and those that
Employee may not know about. Employee expressly waives all rights afforded by
any statute which limits the effect of a release with respect to unknown claims.
Employee understands the significance of Employee’s release of unknown claims
and Employee’s waiver of statutory protection against a release of unknown
claims, including, without limitation, claims otherwise protected under
California Civil Code Section 1542 (“Section 1542”) or any other applicable
similar state or federal law. Section 1542 provides:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

Employee agrees and expressly acknowledges that this release includes a waiver
and release of all claims which you have or may have under the Older Worker’s
Benefit Protection Act and the Age Discrimination in Employment Act (“ADEA”).
The following terms and conditions apply to and are part of the waiver and
release of the Older Worker’s Benefit Protection Act claims and ADEA claims
under this release:

 

  •  

This Agreement is written in a manner calculated to be understood by Employee.

 

  •  

The waiver and release of claims under the ADEA contained in this Agreement does
not cover rights or claims that may arise after the date on which Employee signs
this Agreement.

 

  •  

Employee is receiving consideration in exchange for this release in addition to
anything of value to which Employee is already entitled.

 

  •  

Employee is hereby advised to consult an attorney before signing this Agreement,
and has done so.

 

  •  

Employee is hereby granted not less than twenty-one (21) days after Employee is
presented with this Agreement to decide whether or not to sign this Agreement.
If Employee signs this Agreement prior to the expiration of such period,
Employee does so voluntarily and after having had the opportunity to consult
with an attorney, and is hereby waiving the remainder of the twenty-one (21) day
period.

 

  •  

Employee has the right to revoke this Agreement within seven (7) days after
signing this Agreement. In the event this Agreement is revoked, Employee
understands that this Agreement will be null and void, and Employee will not be
entitled to the payments and benefits provided for in this Agreement. If

 

Page 7 of 11



--------------------------------------------------------------------------------

LOGO [g58536101.jpg]

 

 

Employee wishes to revoke this Release, Employee shall deliver written notice
stating Employee’s intent to revoke to the Company, on or before 5:00 p.m. on
the seventh (7th) day after the date on which Employee signs this agreement.
This Agreement shall become effective on the eighth (8th) day after Executive
signs this Agreement (the “Effective Date”)

This Agreement does not release any rights which as a matter of law cannot be
waived, including but not limited to the rights or claims Employee may have
arising under any workers’ compensation statute or to vested accrued benefits
earned under an employee benefit plan maintained by the Company and governed by
the Employee Retirement Income Security Act of 1974. Nor is this provision
intended to limit Employee from instituting legal action for the sole purpose of
enforcing this Agreement or from filing a charge with, or participating in an
investigation conducted by, the Equal Employment Opportunity Commission
(“EEOC”), or other similar state or federal agency; provided, however, that
Employee expressly waives and relinquishes any rights Employee might have to
recover monetary damages or other relief, whether equitable or legal, in any
such proceeding concerning events or actions that arose on or before the date
Employee signed this Agreement and Employee agrees to notify any such agency
that this Agreement constitutes a full and final settlement by Employee of all
claims released hereunder.

This Agreement may be pled as a full and complete defense and may be used as the
basis for an injunction against any action, suit or proceeding that may be
prosecuted, instituted or attempted by Employee in breach thereof.

11. THE COMPANY’S RELEASE OF CLAIMS

The Company hereby unconditionally releases and discharges the Employee,
Employee’s heirs, executors, administrators, successors and assigns (“Employee
Releasees”) from all claims (including claims for attorneys’ fees and costs),
charges, actions and causes of action, demands, damages and liabilities of any
kind or character, in law or equity, suspected or unsuspected, past or present,
that the Company ever had, may now have, or may later assert against any of the
Employee Releasees, arising out of or related to Employee’s prior employment or
termination of such employment with the Company for any reason. To the fullest
extent permitted by law, this release includes, but is not limited to:
(a) claims (whether based on common law or otherwise) arising out of or related
to any contract (whether express or implied); (b) claims under any federal,
state or local constitutions, statutes, rules or regulations; (c) claims
(whether based in common law or otherwise) arising out of any kind of tortious
conduct (whether intentional or otherwise) including but not limited to,
wrongful termination, defamation, violation of public policy; and (d) claims
included in, related to, or which could have been included in any presently
pending federal, state or local lawsuit filed by the Company or on the Company’s
behalf against any of the Employee Releasees, which the Company agrees to
immediately dismiss with prejudice.

This Agreement covers both claims that the Company knows about and those that
the Company may not know about. The Company expressly waives all rights afforded
by any statute which limits the effect of a release with respect to unknown
claims. The Company understands the significance of the Company’s release of

 

Page 8 of 11



--------------------------------------------------------------------------------

LOGO [g58536101.jpg]

 

unknown claims and the Company’s waiver of statutory protection against a
release of unknown claims, including, without limitation, claims otherwise
protected under California Civil Code Section 1542 (“Section 1542”) or any other
applicable similar state or federal law. Section 1542 provides:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

This Agreement does not release: (1) any rights which as a matter of law cannot
be waived; or (2) any claims by the Company against any of the Employee
Releasees as to which such Employee Releasees are not entitled to
indemnification under California Labor Code section 2802. Nor is this provision
intended to limit the Company from instituting legal action for the sole purpose
of enforcing this Agreement.

This Agreement may be pled as a full and complete defense and may be used as the
basis for an injunction against any action, suit or proceeding that may be
prosecuted, instituted or attempted by the Company in breach thereof.

13. NON-DISPARAGEMENT. Employee agrees and represents that he will not make or
cause to be made any derogatory, negative or disparaging statements, verbally,
electronically, in writing or in any other form about the Company, its
businesses or its employees, officers or directors. Nothing in this Agreement
shall be construed to impede the employee from communicating directly with,
cooperating with or providing information to any government regulator.

The Company agrees that the Company’s officers and directors will not make or
cause to be made any derogatory, negative or disparaging statements, verbally,
electronically, in writing or in any other form about Employee. Nothing in this
Agreement shall be construed to impede the Company’s officers or directors from
communicating directly with, cooperating with or providing information to any
government regulator.

14. COOPERATION. Employee agrees that Employee will cooperate with the Company
in all investigations of any kind and in providing truthful testimony as a
witness or a declarant in connection with any present or future court,
administrative, agency, or arbitration proceeding involving the Company and with
respect to which Employee has relevant information. Employee also will assist
the Company during all phases of any judicial, administrative, agency or
arbitration proceeding involving the Company and with respect to which Employee
has relevant information including, without limitation, assisting and
cooperating in the preparation and review of documents and meeting with counsel.
The Company agrees that it will pay, upon production of appropriate receipts,
the reasonable business expenses (including coach air transportation, hotel, and
similar expenses) incurred by Employee in connection with such assistance.

15. REPRESENTATIONS AND WARRANTIES. Employee hereby represents and warrants to
the Company that Employee has the right and ability to provide the Services in
fulfilling the obligations of Employee hereunder. Employee hereby covenants and
agrees that, except as consented to by the Company, all services to be performed
by Employee under and pursuant to this Agreement shall be performed by Employee.

 

Page 9 of 11



--------------------------------------------------------------------------------

LOGO [g58536101.jpg]

 

16. ASSIGNMENT. Neither party may assign or transfer this Agreement or any of
its rights or obligations hereunder without the other party’s prior written
approval, which shall not be unreasonably withheld; provided that such approval
shall not be required in connection with any merger, consolidation,
reorganization, sale, or similar transaction involving all or substantially all
of its assets, so long as the successor party to such transaction assumes the
assigning party’s obligations under this Agreement. Subject to the above
restrictions, this Agreement shall be binding on and shall inure to the benefit
of the parties hereto, and their respective heirs, administrators, successors,
and permitted assigns.

17. GOVERNING LAW. The Services contemplated under this Agreement will be
performed primarily in Los Angeles, in the State of California, and this
Agreement shall be governed by the laws of the State of California without
regard to principles of conflict of laws.

18. SEVERABILITY. If any provision of this Agreement or the application thereof
is determined to be invalid, illegal or unenforceable, then the remaining
provisions of this Agreement shall remain in full force and effect, without
regard to the invalidity of such provision, and this Agreement shall be
construed as if such provision had never been set forth herein. Notwithstanding
the foregoing, if any portion of Section 5 is determined to be invalid, illegal
or unenforceable, that Section or portion thereof may only be severed together
with the portions of Sections 3 and 4 providing for the vesting of the
Performance Shares, and the Performance Shares shall not vest.

19. WAIVER; AMENDMENT. No waiver of any breach of any provision of this
Agreement shall be construed to be, or shall be, a waiver of any other breach of
this Agreement. No waiver shall be binding unless in writing and signed by the
party waiving the breach. This Agreement may be modified only with a written
instrument duly executed by both of the parties.

20. NOTICES. Any notice required to be given pursuant to this Agreement shall be
deemed to have been sufficiently given either when delivered by hand,
first-class mail (postage pre-paid, return receipt requested), private courier
service, electronic mail or facsimile (which shall be confirmed by a writing
sent by registered or certified mail or equivalent on the same day that such
facsimile is sent), addressed to either party at the addresses set forth below
each party’s respective signature to this Agreement (provided however, a party
may change its address for notice set forth below by providing written notice
thereof to the other party at any time).

21. ARBITRATION OF DISPUTES. Any controversy or claim arising out of or relating
to this Agreement, its enforcement or interpretation, or because of an alleged
breach, default or misrepresentation in connection with any of its provisions,
shall be submitted to final and binding arbitration, to be held in Los Angeles,
California, pursuant to the Employment Arbitration Rules of JAMS, before a
single arbitrator. The arbitrator shall be selected by mutual agreement of the
parties.

 

Page 10 of 11



--------------------------------------------------------------------------------

LOGO [g58536101.jpg]

 

22. ENTIRE AGREEMENT. This Agreement sets forth the entire agreement and final
understanding between the parties, and supersedes all prior negotiations and
agreements, proposed or otherwise, whether written or oral, covering the subject
matter hereof.

23. FEES. Each party shall bear his or its attorneys’ fees and cost in
connection with the negotiation and entry into this Agreement, and any disputes
between the parties predating this Agreement. In the event of any dispute
arising out of or relating to this Agreement, the prevailing party, as
determined by the arbitrator under applicable law, shall be entitled to an award
of his or its reasonable attorneys’ fees and costs actually incurred in
connection with such dispute.

24. CONSTRUCTION. Each party has been advised to seek its or his own independent
counsel concerning the interpretation and legal effect of this Agreement and has
either obtained such counsel or has intentionally refrained from doing so and
has knowingly and voluntarily waived such right. Consequently, any rules of
construction to the effect that any drafting ambiguities are to be resolved
against the drafting party are not to be employed in the interpretation of this
Agreement or any amendment to this Agreement.

ACCEPTED AND AGREED as of the date first written above.

 

EMPLOYEE /s/ Nathan Hubbard Nathan Hubbard [INSERT ADDRESS FOR NOTICES]

 

THE COMPANY

LIVE NATION WORLDWIDE, INC.

9348 Civic Center Drive, Beverly Hills,

California 90210

By:   /s/ Joe Berchtold Name:   Joe Berchtold Title:   Chief Operating Officer

 

Page 11 of 11